
	
		II
		112th CONGRESS
		2d Session
		S. 2440
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on N-propyl
		  gallate.
	
	
		1.N-propyl gallate
			(a)In
			 generalHeading 9902.22.34 of the Harmonized Tariff Schedule of
			 the United States (relating to benzoic acid, 3,4,5-trihydroxy-, propyl ester)
			 is amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
